94 S.E.2d 476 (1956)
244 N.C. 526
Lela Mae HARRIS, Kenneth Lee Briley, Armissa Jackson, and Thelma Lee Briley, Widow of Herman Briley, and Next Friend of Willis Gray Briley, Barbara Jean Dickens, Churchill Briley, and Herman Lawrence Briley, the last four named being minors,
v.
John J. BRILEY.
No. 91.
Supreme Court of North Carolina.
September 26, 1956.
*477 Albion Dunn and Louis W. Gaylord, Jr., Greenville, for defendant-appellant.
James & Speight, Greenville, for plaintiffs-appellees.
PER CURIAM.
The application of the statute to the factual situation here stipulated has heretofore been carefully considered and determined adversely to the claims of defendant. Allen v. Allen, 209 N.C. 744, 184 S.E. 485. The judgment is
Affirmed.
JOHNSON, J., not sitting.